Littlejohn, Acting Judge:
In this Worker’s Compensation case, Lawrence Fair (employee) appeals the circuit court’s decision to affirm the findings of the South Carolina Worker’s Compensation Commission which held that the employee did not suffer a compensable injury. We affirm the order of the circuit court.
FACTS
On August 7, 1989, the employee who worked as a cement finisher, said that he slipped and fell. A coworker testified that he did not recall the alleged accident or complaints by the employee on that day. Two co-workers testified that the employee claimed on the morning of the injury to have hurt his back while making love. The testimony of the employee is to the contrary.
LAW/ANALYSIS
The Administrative Procedures Act, § l-23-380(g), establishes the substantial evidence standard of judicial review of decisions by the Worker’s Compensation Commission. Lark v. Bi-Lo, Inc., 276 S.C. 130, 276 S.E. (2d) 304 (1981).
When evidence is in conflict, someone has to determine the true facts. That chore is assigned to the Worker’s Compensation Commission. This Court is not permitted to substitute its judgment on factual matters.
There is involved here the application of well-established law to a factual situation. We cannot say that the circuit court erred in affirming the hearing commissioner and the full reviewing commission. Its ruling was based on substantial evidence.
Affirmed.
Gardner, J., concurs.
Goolsby, J., concurs with separate opinion.